PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/983,314
Filing Date: 18 May 2018
Appellant(s): Huebner, Christopher, Allen



__________________
Steven G. Parmelee (Reg. No. 28,790)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed December 13, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 02/19/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-4, 9-11, and 17-20 stand rejected under 35 U.S.C. 103 as being unpatentable over Hoguet (2009/01608562) (“Hoguet’’) in view of Scholar (2016/0189071) (“Scholar”).
Claims 5-8 stand rejected under 35 U.S.C. 103 as being unpatentable over Hoguet in view of Scholar and further in view of Lavrov (WO 2015/095141) (“Lavrov”). 
Claims 12-14 stand rejected under 35 U.S.C. 103 as being unpatentable over Hoguet in view of Scholar and further in view of Ford 2008/0180460) (“Ford”). 
Claims 15 and 16 stand rejected under 35 U.S.C. 103 as being unpatentable over Hoguet in view of Scholar and further in view of Foster et al. (2016/0034137) (“Foster”). 
Claim 21 stands rejected under 35 U.S.C. 103 as being unpatentable over Hoguet in view of Scholar and further in view of Javanovic et al. (2019/0051054) (“Javanovic’”).

(2) Response to Argument
Examiner interprets the arguments as directed to representative claim 1. Appellant alleges “No combination of Hoguet with Scholar reads on constructing a commercial kitchen” on pg. 7 of the Appeal Brief. 
On pg. 9 of the Appeal Brief, Appellant references the preamble of claim 1, specifically “A method of constructing a commercial kitchen (“kitchen”)”. Appellant is responding to the argument on pg. 5 of the Final Rejection dated 02/19/2021.

On pg. 10 of the Appeal Brief, Appellant argues
“Accordingly, the adjective “commercial” as used with the word “kitchen” appears as a positive limitation throughout the main body of claim 1 and is, in fact, a meaningful limitation to be accorded weight.”
Examiner respectfully disagrees with the above statement.

A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
MPEP § 2111.01(II) "Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim 

Referencing the sections of MPEP § 2111.02(II) cited below, the claim limitation is evaluated to determine if a structural difference results from the preamble and if the claim is structurally complete without the preamble. Claim 1 references “layout design for the kitchen” and “for the kitchen to physically construct the kitchen”. All of the elements of providing a user, constructing the narrative, and outputting the narrative/layout to physically construct are taught by the prior art and the preamble does not result in a difference between the claimed invention and the prior art. The body of the claim remains a structurally complete invention. The element of “commercial” does not affect the body of the claim and does not provide a structural difference.
MPEP § 2111.02(II) “During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963) (The claims were directed to a core member for hair curlers and a process of making a core member for hair curlers. The court held that the intended use of hair curling was of no significance to the structure and process of making.)
MPEP § 2111.02(II) “Compare Intirtool, Ltd. v. Texar Corp., 369 F.3d 1289, 1294-96, 70 USPQ2d 1780, 1783-84 (Fed. Cir. 2004) (holding that the preamble of a 

On pgs. 10-11 of the Appeal Brief, Appellant argues the broadest reasonable interpretation. Appellant relies upon the term “commercial” as being a positive limitation and not intended. Examiner has interpreted “commercial” as being intended use and not limiting to the body of claim. No significance to the term “commercial” is given in claim construction. Therefore the arguments regarding the broadest reasonable interpretation are rendered moot.

No additional arguments are presented regarding dependent claims 2-21.

The information disclosure statement (IDS) submitted on 02/25/2021 was filed after the mailing date of the Final Rejection on 02/19/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 07/13/2021 was filed after the mailing date of the Final Rejection on 02/19/2021.  The submission is in 
The information disclosure statement (IDS) submitted on 07/30/2021 was filed after the mailing date of the Final Rejection on 02/19/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JOHN E JOHANSEN/Examiner, Art Unit 2146                                                                                                                                                                                                        
Conferees:
/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2146  
                                                                                                                                                                                                      /RYAN M STIGLIC/Primary Examiner 
                                                                                                                                                                                                     Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.